Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 08/09/2022 in response to the Office Action of 05/10/2022 is acknowledged and has been entered.
	Applicant has elected Group II, claims 13-14, drawn to a nucleic acid that encodes a polypeptide construct having a formula from N terminus to C terminus of: F-G-H, or H-G-F wherein: F is a ligand that binds to EphA2, EphA3 and EphB2; G is a peptide linker; and H is a ligand that binds to IL-13Rα2.

3.	Claims 13-14 and 21-44 are pending and currently under prosecution.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e), 121 and 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 13-14 and 21-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debinski et al. (US 20090123371, published on May 14, 2009, IDS).
	Claims 13-14 and 21-44 are herein drawn to a nucleic acid that encodes a polypeptide construct having a formula from N terminus to C terminus of: F-G-H, or H-G-F wherein: F is a ligand that binds to EphA2, EphA3 and EphB2; G is a peptide linker; and H is a ligand that binds to IL-13Rα2.
	Debinski et al. teach ligands of the Eph receptors (e.g. EphA2, EphA3, and EphB2) include ephrins (e.g. ephrinA1 or ephrinA5 also known as eA5); see entire document, e.g. [0054-0057], [0089]. Debinski et al. teach ephrinA1-Fc monomer; see Example 2. Debinski et al. teach a composition comprising a first compound (e.g. monomeric ephrinA1) that is coupled to a second compound that specifically binds to an IL-13 receptor (IL-13R); see claims 38-41. Thus, the composition of Debinski et al. comprising ephrinA1-Fc-IL-13. Debinski et al. teach a nucleic acid that encodes ephrinA1; see [0069].
	For clams 14, 30-31 and 42-44, Debinski et al. teach eukaryotic expression systems (e.g. insect cells) that contains the nucleic acid; see [0069].
	For claims 21 and 33, Debinski et al. teach ephrinA5 (also known as eA5); see [0054] and [0089].
	For claims 22-25 and 34-37, Debinski et al. teach Fc region of human IgG; see [0090].
	For claims 26 and 38, Debinski et al. teach that IL-13 binds to IL-13Rα2; see claims 38 and 41.
	For claims 27 and 39, Debinski et al. teach IL13.E13K; see [0034], [0195], Example 10.
	For claims 28-29 and 40-41, Debinski et al. teach cysteine residues near the terminus; see [0055].

Conclusion
8.	No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642